Citation Nr: 1109609	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-09 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected tinea pedis and tinea versicolor.

2.  Entitlement to an initial compensable disability evaluation for service-connected bilateral hearing loss prior to July 2, 2007; in excess of 10 percent from July 2, 2007, to February 13, 2010; and in excess of 40 percent since February 13, 2010.  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2009, the Board remanded the present matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to an initial compensable disability evaluation for service-connected bilateral hearing loss prior to July 2, 2007, in excess of 10 percent since July 2, 2007, and in excess of 40 percent since February 13, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected tinea pedis and tinea versicolor does not affect 20 percent of the entire body or 20 to 40 percent of exposed areas and systemic therapy for a total duration of six weeks or more, but not constant, during the past 12-month period is not shown.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 10 percent for service-connected tinea pedis and tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of January 25, 2007, the date of his claim, and an initial rating was assigned.  He was provided notice how to appeal that decision, and he did so.  Moreover, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, private treatment records, provided the Veteran examinations, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Increased Rating

The Veteran maintains that he is entitled to an initial disability rating greater than 10 percent for his service-connected tinea pedis and tinea versicolor disability.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, the appeal stems from an initial rating, thus VA must frame and consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Discussion

In the August 2007 rating decision on appeal, the RO granted service connection for tinea pedis and assigned a noncompensable rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813, effective January 25, 2007, the date of claim.  In a subsequent January 2008 rating decision, the RO granted service connection for tinea versicolor and characterized the Veteran's service-connected disability as tinea pedis and tinea versicolor and assigned a noncompensable rating pursuant to 38 C.F.R. § 4.118, DC 7813, effective the date of the grant of service connection.  In a January 2011 rating decision, the RO increased the rating to 10 percent, effective January 25, 2007.  

Under DC 7813, the disability is rated under disfigurement of the head face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  In the present case, the evidence demonstrates the Veteran's disability is appropriately rated under DC 7806, as there is no evidence of scarring.   

Under DC 7806, a 10 percent rating is assigned for dermatitis or eczema which involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A July 2006 private treatment record indicates diagnoses of spongiotic dermatitis focal and spongiotic dermatitis chronic.  

In an April 2007 VA outpatient treatment record, the Veteran indicated that he was referred for his current dermatosis of the trunk, which has been ongoing for 20 years.  Examination revealed some eczematous and a slightly peeling skin condition on the Veteran's back as well as his abdominal wall with extension to the groin area.  The physician diagnosed the Veteran with tinea versicolor.  

The Veteran underwent a VA examination in May 2007.  At the time, the Veteran reported that he experiences flare-ups of tinea pedis involving his feet, which has progressively worsened, and currently occurs every two months, lasting for several days.  He reported that his condition does not interfere with his daily activities or his occupation.  The Veteran currently works in the advertising department of a newspaper and denied missing any work due to his condition.  He currently uses antifungal powder as needed.  He uses ketoconazole cream twice per day as prescribed by his physician.  He reported that the antifungal power and ketoconazole cream help the fungus problem involving the plantar surface of his feet.  

Examination of the Veteran's right foot revealed multiple dry slivery white scales involving most of the plantar surface of the right foot; however, there were no dry slivery white scales of the toe webs.  Dermatitis was present in the sole of the right foot.  The percentage of exposed area was zero percent and the percentage of the entire body was 2 percent.  Examination of the Veteran's left foot revealed multiple dry slivery white scales involving the plantar surface of the foot; however, there were no dry slivery scales involving the toe webs.  Dermatitis was present in the sole of the left foot.  The percentage of exposed area was zero percent and the percentage of the entire body was 2 percent.  The examiner indicated that there was no scarring, disfigurement, or associated systemic or nervous manifestations.  The examiner noted that the Veteran's condition is not acne or true acne or alopecia.
Upon examination, the examiner diagnosed the Veteran with chronic tinea pedis of the plantar surface of the feet.  

In September 2007, the Veteran submitted a statement and pictures of his current skin condition indicating that the examiner did not examine his entire body, which is also affected by a skin condition.  The Veteran further stated that the pictures demonstrate that his entire body is affected by his service-connected skin condition.  

In an October 2007 statement, the Veteran indicated that the May 2007 VA examiner did not properly diagnose him, as the proper diagnosis should have been tinea corporis, which currently affects 40 percent of his entire body.  

A March 2008 private treatment record demonstrates that the Veteran was prescribed topic creams to treat his current condition of tinea pedis and tinea versicolor of the feet, as well as exfoliative dermatitis of the abdomen.  

In a January 2009 statement, the Veteran's spouse reported that she has been married to the Veteran for 25 years, and during this time, he has suffered from rashes affecting his under arms, feet, and legs.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in February 2010.  At the time, the Veteran reported that he has experienced rashes since service.  He reported that he is currently treated by a dermatologist and prescribed selenium lotion and ketoconazole cream for fungus; the creams provide a good response, however, the rashes are reoccurring.  His symptoms include itching and burning, especially around his feet.  The Veteran denied being incapacitated due to his condition in the past 12 months.  He is a retired supervisor for a local newspaper.  He does not report taking any corticosteroids or immunosuppressive drugs in the past; all of his medications have been topical.  He has not had intensive light therapy, UVB, PUVA, or electron beam therapy.  

On examination, the examiner noted five areas of involvement.  The skin involvement to the right axilla was less than 1 percent; to the left axilla was less than 1 percent; to the anterior abdomen was 4 percent; to the groin area was 4 percent; to the right foot was less than 1 percent; and to the left foot was less than 1 percent.  There were no signs of infection noted on any of the skin areas.  Upon examination and review of the Veteran's claims file, the examiner diagnosed the Veteran with tinea cruris and eczema chronic; indicating, that his best diagnosis is chronic eczema.   

Upon review of the evidence of record, the Board finds that the criteria for an initial disability evaluation greater than 10 percent have not been met for the Veteran's service-connected skin disability.  The medical evidence does not show that the Veteran's service-connected tinea pedis and tinea versicolor affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  Specifically, the May 2007 VA examiner noted that the Veteran's condition affected his right foot, whereas the percentage of exposed area was zero percent and the percentage of the entire body was 2 percent.  The examiner further noted that the Veteran's condition affected his left foot, whereas the percentage of exposed area was zero percent and the percentage of the entire body was 2 percent.  Moreover, the February 2010 VA examiner noted that the Veteran's condition affected five areas:  the right axilla was less than 1 percent; the left axilla was less than 1 percent; the anterior abdomen was 4 percent; the groin area was 4 percent; the right foot was less than 1 percent; and the left foot was less than 1 percent; however, the skin involvement is not 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  

Moreover, there is no medical evidence or record demonstrating that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks during the past 12 month period.  Indeed, the February 2010 VA examiner noted that the Veteran does not report taking any corticosteroids or immunosuppressive drugs in the past; all of his medications have been topical.  Thus, the evidence of record does not show that the Veteran's service-connected tinea pedis and tinea versicolor warrants an initial disability evaluation in excess of 10 percent.  

Therefore, the assignment of an initial disability evaluation in excess of 10 percent under DC 7806 must be denied.  There are no other alternative diagnostic codes under 38 C.F.R. § 4.118 that could apply to the Veteran's skin condition.  In conclusion, the Board finds that the preponderance of the evidence is against an initial disability evaluation greater than 10 percent for the Veteran's service-connected tinea pedis and tinea versicolor.  

Extraschedular Considerations

There is no indication that the service-connected condition considered affected employment.  Indeed, during the May 2007 VA examination, the Veteran reported that his condition does not interfere with his daily activities or his occupation.  Thus, the issue of whether referral for extraschedular consideration is warranted is not raised.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected tinea pedis and tinea versicolor is denied. 


REMAND

Additional development is required before the issue of entitlement to an initial compensable disability evaluation for service-connected bilateral hearing loss prior to July 2, 2007; in excess of 10 percent from July 2, 2007, to February 13, 2010; and in excess of 40 percent since February 13, 2010 can be adjudicated.  

The record includes a September 2008 examination report from Hear on Earth; however, that report does not clearly indicate the audiometric findings for the right ear 1000 Hertz level (it indicates two different thresholds) and it does not indicate whether the Maryland CNC speech discrimination test was used.  

On remand, the RO should notify the Veteran and the private examiner that the examination report provided is insufficient and request clarification.  38 U.S.C.A. § 5103A(g) (West 2002); 38 C.F.R. § 3.1519 (2010).  If no response is received, either from the private examiner or the claimant, VA may continue on the path of adjudication, weighing the accumulated evidence of record as usual.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).   

Accordingly, the case is REMANDED for the following actions:

1.  Contact Hear on Earth and request that they identify which speech discrimination test was utilized during the September 2008 examination, as well as to provide the accurate puretone threshold finding for the right ear at the 1000 Hertz level.  If the examiner is unavailable or does not respond, the RO should make a notation of this fact in the record.   

2.  Notify the Veteran that the September 2008 examination by Hear on Earth is inadequate and VA is contacting the provider for additional information.  If, after allowing an adequate time for response, no response is received from Hear on Earth, notify the Veteran that VA may continue to adjudicate the claim, weighing the accumulated evidence of record as usual.

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


